Case 1:16-cr-20897-PAS Document 185 Entered on FLSD Docket 04/17/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 16-20897-CR-PAS

  UNTIED STATES OF AMERICA,

         Plaintiff,
  vs.

  PRINCESS CRUISE LINES, LTD.,

       Defendant.
  __________________________/

                             ORDER PROVIDING PUBLIC ACCESS TO
                              APRIL 24, 2020 STATUS CONFERENCE

         The Court’s April 13, 2020 Order [DE 184] advised the Parties that due to the

  Coronavirus 2019 (“COVID-19”) pandemic, the status conference scheduled for 2:00

  PM EST on April 24, 2020 would proceed via virtual means. That Order stated that the

  Court would provide instructions for the press and public to listen to the status

  conference by way of separate order. To that end, it is ORDERED that:

                 1)    The public and the press may listen to the status conference via

         ATT telephone conference by following the instructions below:

                       i.       Call the Toll Free Number: (877)-848-7030

                       ii.      Enter the Access Code, followed by the # sign:

                                       Access Code: 4607489

                                (There is no security code, so bypass this step if it requests
                                a security code)

                 2)    Once you have connected to the telephone conference, please

         mute your telephone so that other members of the public may hear the status

         conference free from interference.
Case 1:16-cr-20897-PAS Document 185 Entered on FLSD Docket 04/17/2020 Page 2 of 2



              3)     Persons granted remote access to this proceeding are reminded of

        the general prohibition against photographing, recording, live streaming and

        rebroadcasting of court proceedings. Violation of these prohibitions may result in

        sanctions, including removal of court issued media credentials, restricted entry to

        future hearings, denial of entry to future hearings, or any other sanctions deemed

        necessary by the court.

              DONE AND ORDERED in Miami, Florida, this 17th day of April, 2020.



                                          ___________________________________
                                          PATRICIA A. SEITZ
                                          UNITED STATES SENIOR DISTRICT JUDGE




                                             2
